Citation Nr: 1500201	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  07-10 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD) and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) from a July 2005  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, in pertinent part, determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for PTSD.  The Veteran timely perfected an appeal.  In June 2010, the Board remanded the application to reopen for a hearing.

In November 2010, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record.

In February 2011, the Board expanded the Veteran's application to reopen the claim for PTSD to include a claim for a psychiatric disability other than PTSD, and remanded the issue for additional development.  In November 2013, the Board determined that new and material evidence had not been submitted to reopen the Veteran's claim for PTSD, but reopened the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, for additional development.  In April 2014, the Board determined that the RO had not complied with its remand instructions and again remanded the claim.

For the reasons indicated below, the Agency of Original Jurisdiction (AOJ) complied with the Board's April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include MDD and anxiety, is the result of a disease or injury incurred in active duty service.
CONCLUSION OF LAW

An acquired psychiatric disorder, to include MDD and anxiety, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statute and regulation have been met with regard to the claim being decided herein.  VA notified the Veteran in May 2005 and April 2011 of the information and evidence needed to substantiate and complete both an application to reopen a previously denied claim and a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In its April 2014 remand, the Board found the December 2013 VA psychiatric examination to be inadequate because the examiner did not review the entire claims file and did not specifically address the October 1975 report of medical history in which the Veteran indicated that he had depression or excessive worry and a health professional noted that the Veteran had been feeling depressed but this was not considered disabling (NCD).  The Board therefore instructed that the VA examiner or, if unavailable, a different, qualified VA examiner, offer a new medical opinion.  As the VA psychologist's August 2014 medical opinion indicated that the claims file had been reviewed and specifically addressed the October 1975 report of medical history, the opinion complied with the Board's remand instructions and is adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

As previously noted, the Veteran was provided the opportunity to testify at a November 2010 hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issue pertinent to the claim on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  During the hearing, the undersigned AVLJ identified the issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  In this regard, the Veteran testified as to his symptoms in service and alleged the continuity of symptomatology since service, despite the lack of documented treatment.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, supra.  There have been no allegations to the contrary, and the Veteran and his representative have not requested another hearing.

Additionally, the Board finds there has been substantial compliance with its April 2014 remand directives.  The Board notes that the Court has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained an appropriate addendum to the original December 2013 VA examination report.  The AMC later issued a supplemental statement of the case in October 2014.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include MDD and anxiety, that is the result of his time in active duty service.  The Board disagrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran has current diagnoses of depressive disorder and polysubstance dependence, in full remission.  See VA Mental Disorders Examination Report, December 17, 2013.  The Veteran has satisfied the requirement for a current diagnosis.  Fagan v. Shinseki, 573 F.3d at 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).
Turning to element (2), evidence of in-service incurrence, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The only psychiatric disorders that are chronic diseases are psychoses.  38 C.F.R. § 3.384(a) through (h) (listing psychoses).  The Veteran has not been diagnosed with any disorder listed in 38 C.F.R. § 3.384.  As discussed below, he was diagnosed in March 2001 with a single episode of MDD with psychotic features and rule out psychosis.  The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained," it is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)."  Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002).  There is no subsequent discussion or diagnosis of a psychosis contained in the evidence of record.  A May 2005 VA treatment note indicated that the Veteran denied having a psychosis.  To the extent that the March 2001 treatment note could be considered a diagnosis of psychosis, there was no notation of a psychosis in service or indication of continuity of symptomatology.  38 C.F.R. § 3.303(b) is therefore not for application.

In addition, chronic diseases, including psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Even assuming that the reference to psychotic features could be construed as diagnosis of a psychosis, there is no evidence or argument that a psychosis manifested within the presumptive period.  Entitlement to service connection is therefore not warranted under the presumptive statutes and regulations.

The only remaining question is whether the Veteran's MDD, diagnosed many years after service, is related to his active duty service.  There are no references to treatment or diagnoses for psychiatric disorders in the Veteran's service treatment records and the October 1975 administrative discharge examination report indicated that the Veteran's psychiatric functioning was normal.  However, the Veteran's personnel records reflect that during service he was disciplined on multiple occasions for various infractions.   The Veteran indicated on an October 1975 report of medical history that he had depression or excessive worry.  The administrative discharge examiner indicated, "Depressed in  Brig - NCD," i.e., not considered disabling.  

In a March 2001 VA treatment note, however, the Veteran indicated that he greatly enjoyed his time in the military, with the only stressful event being the time his unit was put on alert to go into Cambodia.  He reported that his psychiatric symptoms began after chronic pain secondary to an automobile accident in 1975 and a sports injury shortly thereafter.  He did not indicate whether those incidents occurred during service, which concluded in October 1975.  He also reported that his depression began approximately in 1981 and worsened thereafter.  That treatment note contained a diagnosis of MDD, single episode, severe, with psychotic features, r/o psychosis.  The issue is thus whether the Veteran's current MDD or other psychiatric disorder is related to either the depression or excessive worry he noted at separation or the in-service stressful experience he described.

There are multiple medical opinions addressing this question.  As noted, the December 2013 VA examiner found that the Veteran's MDD was unrelated to service.  The VA examiner noted that the Veteran was not treated for mental health problems in service, he did not seek or obtain mental health services until 1998 when he underwent treatment for cocaine, marijuana, and alcohol, and concluded that the Veteran's current depression was linked to his medical conditions and lack of employment.  He noted that it was also possible that the Veteran's depressive symptoms were the result of years of substance use, as depression is a common co-morbid condition and can be the lingering result of chronic use, and that there was nothing in his medical records to suggest that the Veteran's depression or any other mental health concerns were linked to his military service in a significant way.  

In April 2014, the Board found this opinion to be inadequate due to a lack of claims file review and lack of reference to the October 1975 report of medical history.  In August 2014, a different VA psychologist indicated that he reviewed the claims file.  He noted the prior opinion and that the Veteran was first treated for depression in the late 1990s.  He noted the October 1975 service note, but wrote that "the approximate 25-years span from that point until the veteran sought psychiatric treatment during the late 1990's argues against the idea of recurrent depression as beginning during service," and agreed with the reasons given by the December 2013 VA examiner that it could not be said that it was at least as likely as not that the Veteran suffered from depression or another acquired psychiatric disorder that began during service or was otherwise causally related to service.

As the VA psychologist who prepared the August 2014 opinion explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the psychologist emphasized the length of time before the Veteran sought treatment after service and did not acknowledge the Veteran's report of symptoms of depression beginning in 1981, this does not render the opinion inadequate.  While "symptoms, not treatment," are relevant to a service connection analysis, Savage v. Gober, 10 Vet. App. 488, 496 (1997), here, even accepting the Veteran's report of symptoms beginning in 1981, this was still years after service and does not negate the VA psychologist's rationale.  Implicit in the psychologist's rationale was that if the Veteran's psychiatric symptoms had been significant, he would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Here, the August 2014 VA examiner's validation, after reviewing the claims file, including the October 1975 report of medical history as instructed by the Board, of the December 2013 VA examiner's conclusion, reflects that his opinion was based on an analysis of all of the evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Board is cognizant of the Veteran's sincere belief that his current psychiatric disorder is the result of his time in active duty service.  In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

The Veteran is certainly competent to report the psychiatric symptoms he has experienced over the years.  He is not, however, competent to connect any psychiatric symptomatology to his time in active duty service, as this is a complex medical question and he is not competent to render such an opinion.  Therefore, the Veteran's opinion on etiology of his current psychiatric disorder is afforded no probative value.


For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include MDD and anxiety.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include MDD and anxiety, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


